 

Exhibit 10.2

ORBCOMM INC.

2016 LONG-TERM INCENTIVES PLAN

PERFORMANCE UNIT AWARD

To:  [Name of Participant]

In accordance with the 2016 Long-Term Incentives Plan (the “Plan”), of ORBCOMM
Inc. (the “Company”), you (the “Participant”), as a key employee of the Company,
have been granted an award (the “Award”) of performance units (“Performance
Units”).  Capitalized terms used in this Award and not otherwise defined herein
will have the respective meanings ascribed to them in the Plan.

The Performance Units have been awarded to you upon the following terms and
conditions:

1. Terms of Performance Units.

(a) Subject to the provisions of Section 2 of this Award, you shall be eligible
to receive cash or shares of Stock as determined in accordance with Section 3 of
this Award in respect of the Performance Units subject to this Award (the
“Performance Unit Payout”) based on the Market Price (as defined below) of the
Company’s Stock as of December 31 of each fiscal year for the Company’s [2017]
through [2019] fiscal years (the “Performance Periods”).

(b) Subject to the provisions of Section 2 of this Award, the maximum aggregate
amount payable to the Participant pursuant to the Performance Unit shall equal
[45% of the Participant’s 2017 base salary] and shall be allocated in three
equal amounts to each of the Performance Periods.

 

 

 

--------------------------------------------------------------------------------

 

2. Vesting and Payment.

(a) Performance Vesting.  Subject to Section 2(b), promptly following the end of
each Performance Period and in any event by March 15 of the calendar year
immediately following the calendar year in which the Performance Unit vests, the
amount of cash (or the number of shares of Stock) payable to you in respect of
the Performance Units subject to this Award shall be determined for such
Performance Period by multiplying the number of Performance Units allocated to
such Performance Period by the applicable percentage determined by the Committee
in accordance with Attachment 1 hereto based on the Market Price of the Stock as
of December 31 of such Performance Period compared to the target price of the
Stock set forth on Attachment 1 hereto.  Any Performance Unit amounts allocated
to a Performance Period and not earned in that Performance Period shall expire
and be forfeited and shall not be carried over into any subsequent Performance
Period.  For purposes of this Award the “Market Price” of the Stock on December
31 of each Performance Period will be determined by using the average of the
daily closing prices per share of the Stock as reported on the Nasdaq Stock
Market for the twenty (20) trading days immediately preceding such date. Any
payout in respect of Performance Units subject to this Award may be in cash, in
Stock or partly in cash and partly in Stock, as the Committee may determine. Any
shares of Stock payable pursuant to this Section 2(a) will be calculated based
upon the Fair Market Value of the Stock on the trading day immediately preceding
the payout date (or such other date as the Committee shall determine in its sole
discretion).  Payment of such cash or shares of Stock shall be paid by March
15th of the calendar year immediately following the calendar year in which each
Performance Period ends (the “Performance Unit Payment Date”), provided that the
Participant remains an Employee as of such Performance Unit Payment Date.

(b) Change of Control. Subject to the other terms and conditions set forth
herein, upon the effective date of a Change in Control, the vesting of all
unvested Performance Units will be accelerated and the vesting of the
Performance Units for each remaining Performance Period will be determined as if
the Market Price of the Stock at the end of such Performance Period were the per
share value of the Stock in the Change of Control transaction.  Payment of the
cash or shares of Stock payable with respect to the Performance Units shall be
made within thirty (30) days after the Change in Control, but in no event later
than March 15th of the calendar year immediately following the calendar year in
which the Change of Control occurs.

(c) Separation of Service.  Except as otherwise specifically provided in a
written agreement between the Participant and the Company, if, prior to
Performance Unit Payment Date  of the Performance Units pursuant to this Section
2, Participant ceases to be employed by the Company for any reason (voluntary or
involuntary) including death or permanent long-term disability, which
constitutes a “separation from service” under Internal Revenue Code Section
409A, as amended from time to time, including any regulations and other guidance
issued thereunder by the Department of the Treasury and/or the Internal Revenue
Service (collectively, “Section 409A”), then, subject to the other terms and
conditions set forth herein, Participant’s rights to all of the
unpaid  Performance Units will immediately expire and terminate as of the date
of such cessation of employment.  

2

--------------------------------------------------------------------------------

 

3. Delivery of Cash or Shares.

As promptly as practicable after (i) cash or shares of Stock have been
determined by the Committee to be payable in accordance with Section 1 of this
Award in respect of the Performance Units subject to this Award and (ii) the
Company has been reimbursed for all required withholding taxes in respect of the
Stock and/or cash payable in respect of such Performance Units, and in
accordance with the time periods set forth in this Award, the Company shall
deliver to you (or in the event of your death, to your estate or any person who
acquires your interest in such Performance Units by bequest or inheritance)
cash, shares of Stock or a combination thereof, as shall be determined by the
Committee, in respect of such Performance Units.

4. Restriction on Transfer.

The cash and/or Stock payable in respect of the Performance Units subject to
this Award will be deliverable, during your lifetime, only to you and the
Performance Units are not transferable by you other than (a) by will or by the
laws of descent and distribution; or (b) by gift to your spouse or natural,
adopted or step-children or grandchildren (“Immediate Family Members”) or to a
trust for the benefit of one or more of your Immediate Family Members or to a
family charitable trust established by you or a member of your family.

5. Adjustments.  

In the event of any change in or affecting the outstanding shares of Stock by
reason of a stock dividend or split, merger or consolidation on or after the
date of the Award, or various other events, adjustments will be made as
appropriate in connection with the Performance Units (including the performance
measures set forth on Attachment 1 hereto) as contemplated in the Plan.
Notwithstanding anything in this paragraph to the contrary, no adjustment will
be made to the Award to the extent that the adjustment would constitute an
additional deferral or acceleration of payment in violation of Section 409A.

6. Income Tax Matters.

The Company will have the right, in connection with the vesting of Performance
Units under this Award, (a) to deduct from any payment otherwise due by the
Company to Participant or any other person receiving delivery of cash or shares
of Stock an amount equal to any taxes required to be withheld by law with
respect to such delivery, (b) to require Participant or any other person
receiving such delivery to pay to the Company an amount sufficient to provide
for any such taxes so required to be withheld or (c) to sell such number of
shares of Stock otherwise deliverable as may be necessary so that the net
proceeds of such sale will be an amount sufficient to provide for any such taxes
so required to be withheld.

7. Section 409A.

(a) This Award will be administered, interpreted and construed as exempt from or
in compliance with Section 409A.  It is the intent of this Award that each
payment hereunder will be exempt from Section 409A under the “short term
deferral exemption” of Section 409A.  Each payment hereunder, including each
installment payment, will be treated as a separate payment

3

--------------------------------------------------------------------------------

 

for purposes of Section 409A.  The Participant acknowledges and agrees that the
Company will not be liable for, and nothing provided or contained in this Award
will obligate or cause the Company to be liable for, any tax, interest or
penalties imposed on the Participant related to or arising with respect to any
violation of Section 409A.  For purposes of this Award, any reference to
“separation from service”, “termination of employment”, “termination” or similar
reference will be construed to be a reference to “separation from service”
within the meaning of Section 409A.

(b) Notwithstanding any other provision of this Award to the contrary, to the
extent that any amount payable or benefit to be provided under this Award
constitutes non-qualified deferred compensation that is not exempt from Section
409A, and such amount or benefit is payable or to be provided as a result of
separation from service, and the Participant is a “specified employee” (as
defined and determined under Section 409A and any relevant procedures that the
Company may establish) at the time of his separation from service, then such
payment or benefit will not be made or provided to the Participant until the day
after the date that is six (6) months following the Participant’s separation
from service, at which time all payments or benefits that otherwise would have
been paid or provided to the Participant under this Award during that six-month
period, but were not paid or provided because of this Section 9(b), will be paid
or provided, with any cash payment to be made in a single lump sum (without any
interest with respect to that six-month period).  This six-month delay will
cease to be applicable if the Participant’s separation from service due to death
or if the Participant dies before the six-month period has elapsed, in which
event any such payments or benefits will be paid or provided to the
Participant’s estate within thirty (30) days of the date of death.

8. Forfeiture in the Event of Competition and/or Solicitation.

The Participant acknowledges that his or her continued employment with the
Company and the Performance Units are sufficient consideration for the
obligations contained in this Award, including, without limitation, the
restrictions imposed upon the Participant by this Section 8.

(a) Non-Competition.  The Participant expressly agrees and covenants that during
the Participant’s employment and for the six (6)-month period immediately
thereafter, the Participant will not, anywhere in the world, whether directly or
indirectly, for himself or herself or for any third party, (i) engage in any
business activity, (ii) provide professional services to another person or
entity (whether as an employee, consultant, or otherwise), or (iii) become a
partner, member, principal, or stockholder having a 10% or greater interest in
any entity, but in each such case, only to the extent that such activity, person
or entity is in competition with the Business (as defined below).  The
Participant acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Participant’s
obligation under this Section 8(a) would be inappropriate and counter to the
protections sought by the Company hereunder.

(b) Non-Solicitation.  The Participant expressly agrees and covenants that
during the Participant’s employment and for the one (1)-year period immediately
thereafter, the Participant will not, anywhere in the world, whether directly or
indirectly, for himself or herself or for any third party:  (i) solicit any
business or contract, or enter into any business or contract, directly or

4

--------------------------------------------------------------------------------

 

indirectly, with any supplier, licensee, customer or partner of the Company that
(A) was a supplier, licensee, customer or partner of the Company at, or within
six (6) months prior to, the termination of Participant’s employment, or (B) was
a prospective supplier, licensee, customer, or partner of the Business at the
time of the Participant’s termination of employment, and in either case, for
purposes of engaging in an activity that is in competition with the Business; or
(ii) solicit or recruit, directly or indirectly, any of the Company’s or its
subsidiaries’ employees, or any individual who was employed by the Company’s or
its subsidiaries’ within six (6) months prior to the termination of the
Participant’s employment, for employment or engagement (whether as an employee,
consultant or otherwise) with a person or entity involved in marketing or
selling products or services competitive with the Business.  The Participant
acknowledges and understands that, due to the global nature of the Company’s
business and the technological advancements in electronic communications around
the world, any geographic restriction of the Participant’s obligation under this
Section 8(b) would be inappropriate and counter to the protections sought by the
Company hereunder.

(c) Forfeiture. If the Company determines that the Participant has violated any
provisions of Section 8(a) or 8(b), then the Participant agrees and covenants
that:

(i)any portion of Performance Units (whether vested or unvested) that has not
been paid to the Participant as of the date of such determination will be
immediately rescinded;

(ii)the Participant will automatically forfeit any rights the Participant may
have with respect to the Performance Units as of the date of such determination;
and

(iii)if the Participant has received shares of Stock as payment with respect to
vested Performance Units under the terms of this Award within the one (1) year
period immediately preceding or following a violation of Section 8(a) or the one
(1) year period immediately preceding a violation of Section 8(b), upon the
Company’s demand, the Participant will immediately deliver to the Company a
certificate or certificates for shares of Stock (1) equal to the number of
shares paid to the Participant under this Award if any part of such payment was
made in shares of Stock and/or (2) equal to the value paid to the Participant
under the terms of this Award if any part of such payment was made in cash.

(d) Definition of Business.  For purposes of Section 8(a) and Section 8(b),
“Business” will mean the business of offering wireless data communication
services, including for the purpose of tracking and/or monitoring fixed or
mobile assets, the business of designing, manufacturing or distributing modems
or terminals that operate on such services, or any other business in which the
Company is materially engaged during the Participant’s period of employment or,
with respect to any post-employment period, during the six (6) month period
immediately preceding the Participant’s termination of employment.  

(e) Severability.  The Participant acknowledges and agrees that the period,
scope and geographic areas of restriction imposed upon the Participant by the
provisions of Section 8 are fair and reasonable and are reasonably required for
the protection of the Company.  In the event that any part of this Award,
including, without limitation, Section 8, is held to be unenforceable

5

--------------------------------------------------------------------------------

 

or invalid, the remaining parts of Section 8 and this Award will nevertheless
continue to be valid and enforceable as though the invalid portions were not a
part of this Award.  If any one of the provisions in Section 8 is held to be
excessively broad as to period, scope and geographic areas, any such provision
will be construed by limiting it to the extent necessary to be enforceable under
applicable law.

(f) Additional Remedies.  The Participant acknowledges that breach by the
Participant of this Award would cause irreparable harm to the Company and that
in the event of such breach, the Company will have, in addition to the remedies
set forth in Section 8(c), monetary damages and other remedies at law or in
equity, the right to an injunction, specific performance and other equitable
relief to prevent violations of the Participant’s obligations hereunder.

9. Miscellaneous.

(a) This Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) To the extent that any payment of any Performance Unit is made in shares of
Stock pursuant to the terms of this Award, the Company will not be required to
deliver any shares of Stock upon vesting of any Performance Units until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied, provided that in all
cases the delivery of any shares of Stock will be made within such time frame
following the scheduled payment date as is required to avoid a violation of the
requirements of Section 409A.

(c) To the extent there is any conflict between the terms contained in this
Award and the Plan, the terms of the Plan will control.

(d) [This Award is also subject to the Company’s Executive Incentive
Compensation Recoupment Policy, as in effect from time to time.]1

 

1

Include for executive officers and designated employees subject to the Executive
Incentive Compensation Recoupment Policy.

6

--------------------------------------------------------------------------------

 

Please acknowledge your agreement to the terms and conditions of this Award by
signing below and returning an executed copy of this Award to the Company.

 

ORBCOMM Inc.

 

By:

 

 

 

 

Christian G. Le Brun

 

 

Executive Vice President,

 

 

General Counsel and Secretary

 

Dated:

Acknowledged and Agreed:

 

Name:

 

 

Date:

 

 

 

 

7

--------------------------------------------------------------------------------

 

Fiscal Year [2017 -2018] Long-Term Incentives

 

Fiscal

Year

 

Minimum Market Price as of December 31

 

Minimum Market

Price Percentage

 

Target

Market Price as

of December 31

 

Market Price

Percentage

 

 

 

 

 

 

 

 

 

[2017]

 

$(*)

 

50%

 

$(*)

 

100%

 

 

 

 

 

 

 

 

 

[2018]

 

$(*)

 

50%

 

$(*)

 

100%

 

 

 

 

 

 

 

 

 

[2019]

 

$(*)

 

50%

 

$(*)

 

100%

 

For Market Prices below the Minimum Market Price, the applicable percentage will
be 0%.

For Market Prices between the Minimum Market Price and the Target Market Price,
the applicable percentage will be interpolated on a straight line basis between
50% and 100%.

In no event shall the applicable percentage exceed 100% for any Performance
Period.

 

(*)Minimum and Target Market Prices for fiscal 2017-2019 to be determined by the
Compensation Committee on or before December 31, 2016.

 